Case 1:11-cr-00076-SPW Document 104 Filed 08/21/20 Page 1of1

FILED

IN THE UNITED STATES DISTRICT COURT AUG 21 2020
FOR THE DISTRICT OF MONTANA stnet Court
BILLINGS DIVISION CE Oe ol Montana
Billings
UNITED STATES OF AMERICA,
CR 11-76-BLG-SPW

Plaintiff,
VS. ORDER
RICHIE SHANE,

Defendant.

 

 

Upon the Court’s own Motion,

IT IS HEREBY ORDERED that the Final Hearing regarding Revocation of
Supervised Release currently scheduled for Friday, September 4, 2020 at 9:30
a.m., is VACATED and reset to commence on Wednesday, September 2, 2020 at
9:30 a.m.

The Clerk shall forthwith notify the parties of the making of this Order.

DATED this Boge of August, 2020.

( NDens

SUSAN P. WATTERS
U.S. DISTRICT JUDGE

 
